 

 

AO 91 (Rev g/oga§£d;r'gbg§lmj-OlOlO Document 1 Filed on 05/03/19 in TXSD Page 1 of 1

 

 

United States Distrlct Court ’9'=’=’*-@‘-§ ames Distrlcrcom‘
. `. athens District Of Texas
soUTHERN DISTRICT oF TEXAS F"-ED
McALLEN DIvIsIoN MAY 3 2019.A
David J.B "’
UNITED STATES OF AMERICA - ....._..|:a_.ql_e¥'__°..!g,r.kd

V- CRIMINAL COMPLAINT
Benito CORONADO-Hernandez
CaseNumber: M-19-1010-M
AKA:

lAE YoB: 1955 ‘
Mexico
(Name and Address of Defendan!)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

\

knowledge and belief. On or ab0u1 March 22, 2019 in . Hidalvo County, in

the Southern ~ District of Texas defendants(s) did,
(T rack Statutory Language of O/j‘”ense) `

being then and there an alien who previously has been deported from the United States to Mexico in pursuance of
law, and thereafter was found near Edinburg, Texas within the Southern District of Texas, the Attorney General of
the United States and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication
by the defendant for admission into the United States;

in'violation of Title 8 United States Code, Section(s) 1326 (Fe|ony)'
I further state that I am a(n) Deportation Officer and that this complaint is based on the
following facts:

On March 12, 2019, Benito CORONADO-Hernandez a citizen of Mexico was encountered by Immigration Officers at the
Hidalgo County Jail'in Edinburg, Texas. An Immigration Detainer was placed upon the defendant and was subsequently
remanded into the custody of Immigration and Customs Enforcement 011 May 2, 2019. Record checks revealed the defendant
was formally removed from the United States to Mexico for the second (2nd) time 011 September 18, 1995 via the -El Paso,
Texas Port of Entry. The defendant was instructed not to return without permission from the Attorney General 0_r the
Secretary of Homeland Security of the United States. The defendant claims to have illegally re-entered the United States on
or about an unknown date by wading the Rio Grande River at or near an unknown place. On May 22, 2000, the defendant
was convicted of burglary of habitation and sentenced to five (5) years imprisonment probated for five (5) years.

 

 

[:|Yes

Continued on the attached sheet and made a part of this complaint

Complaint approved by AUSA gayghl f ig web ,

   
    

 

S nature of Comp| mant

 

 

 

` Ernesto Alvarado Deportation Officer
Swom to before me and subscribed in my presenqe, Printed Name and Title of Complainant
May 3, 201 9 at McAllen, Texas
Date \, » City and State

 

J. Scott Hacker U.S. Magistrate Judge "M_-_-_--_-=-/

Name and Title of Judicial Officer Sign re J icial Officer

 

